PER CURIAM.
Arlando Quarles appeals from the judgment of the motion court denying his motion for post-conviction relief under Mo. Sup. Ct. Rule 24.035 (2016) without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. Sup. Ct. Rule 84.16(b) (2018).